DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 13, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al (‘168).  The reference to Miller et al (figs 1-16) teaches structure as claimed including a crate comprising a pallet base, an enclosure frame having a first end and second end opposite the first end, the first end of the enclosure frame removably connectable to the pallet base to define a storage volume between the pallet base and the enclosure frame, the enclosure frame having four side walls forming four corners on the enclosure frame when the first end of the enclosure frame is connected to the pallet base, each of the side walls being pivotally connected to adjacent side walls at corresponding corners of the enclosure frame; and a lid removably connectable to the second end of the enclosure frame (at least fig 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al (‘168).  The reference to Miller et al teaches structure substantially as claimed as discussed above.  The use of location flanges is well known and the reference to Miller et al recognizes such.  The particular shape of the flanges are matters of design parameters and would have been obvious and well within the level of ordinary skill in the art and a reasonably predictable result.  The method would have been obvious in view of the structures.
s 2, 3, 5, 16, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al (‘168) as applied to claims above, and further in view of Elstone, Sr (‘849).   The reference to Miller et al teaches structure substantially as claimed as discussed above including an enclosure frame and base removably connected the only difference being that there is not a latch to provide the connection.  However, the patent to Elstone, Sr. teaches the use of providing latches as a releasable connection to be old.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Miller et al to include a latch connection, as taught by Elstone, Sr since such are conventional alternative structures used in the same intended purpose and environment and would have been a reasonably predictable result, thereby providing structure as claimed.
	
Claims 6, 7, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al (‘168) as applied to claims above, and further in view of Miller (‘892).   The reference to Miller et al teaches structure substantially as claimed as discussed above including an enclosure frame including a first tier of side walls, the only difference being that there is not a second tier of side walls.  However, the reference to Miller (‘892) teaches the use of providing a plurality of tiered side walls to increase load capability to be old.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Miller et al to a plurality of tiered .
Claims 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al (‘168) as applied to claims above, and further in view of Bridges.   The reference to Miller et al teaches structure substantially as claimed as discussed above including a base, the only difference being that there is not a plurality of ramps to provide structure to aid in unloading and loading.  However, the reference to Bridges teaches the use of providing a plurality of ramps to be old.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Miller et al to a plurality of ramps, as taught by Bridges since such are conventional alternative structures used in the same intended purpose and environment and would have been a reasonably predictable result, thereby providing structure as claimed.
Claims 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al (‘168) as applied to claims above, and further in view of Muirhead (‘106).   The reference to Miller et al teaches structure substantially as claimed as discussed above including a base, the only difference being that there is not a tracking device to record a variety of parameters.  However, the reference Muirhead teaches the use of providing a tracking device to be old.  It would have been obvious to one of ordinary skill in the art before the effective filing date of .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited teach structure similar to applicant’s including pallet structure with load confining structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE V CHEN whose telephone number is (571)272-6865.  The examiner can normally be reached on m-f, m-w 5:30-3:00, th5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571 270 3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSE V CHEN/          Primary Examiner, Art Unit 3637